DETAILED ACTION
	 Claims 1-25 are pending.  Claims 20-25 are withdrawn as being non-elected without traverse in the reply dated 02-01-2022.  All elected claims being in condition for allowance, claims 20-25 are cancelled by examiner’s amendment.
	EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 20-25 are cancelled.
Allowable Subject Matter
	Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites an ionic and electronic conductor represented by the claimed formula 1.
Prior art Khalesi (“Production of Syngas by CO2 Reforming on MxLa1-xNi0.3Al0.7O3-d (M = Li, Na, K) Catalysts, Ind. Eng. Chem. Res. 2008, 47, 5892-5898) teaches the claimed formula 1 as a perovskite catalyst for reforming methane.  Khalesi does not teach that the catalyst is an ionic and electronic conductor.






Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873. The examiner can normally be reached Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB B MARKS/               Primary Examiner, Art Unit 1729